DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              PILLSBURY WINTHROP SHAW PITTMAN LLP,
                            Appellant,

                                    v.

               NORTH BROWARD HOSPITAL DISTRICT,
                          Appellee.

                              No. 4D22-2439

                          [December 1, 2022]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
CACE22004782.

  Jennifer G. Altman of Pillsbury Winthrop Shaw Pittman LLP, Miami, for
appellant.

  Christopher J. Stearns and E. Bruce Johnson of Johnson, Anselmo,
Murdoch, Burke, Piper & Hochman, PA, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.